Citation Nr: 0022542	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 491	)	DATE
	)
	)


THE ISSUE

Whether a November 1998 decision of the Board of Veterans' 
Appeals, which denied a claim for service connection for 
actinic keratoses and skin cancer due to exposure to ionizing 
radiation, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from December 1956 to October 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on motion by the veteran alleging CUE in a 
Board decision issued in November 1998.

The Board notes that, in July 2000, a representative from 
the Florida Department of Veterans Affairs informed the 
Board that the veteran desired to delay consideration of his 
CUE motion so that his claims folder could be returned to 
the RO for immediate consideration of a pending service 
connection claim.  The veteran's designated representative, 
The American Legion, provided a Written Brief Presentation 
on this motion in September 1998 and no further development 
of this motion is necessary.  In the interests of both 
judicial economy and the veteran, the Board will proceed 
with the CUE motion and forward the claims folder to the RO.


FINDINGS OF FACT

1.  In a November 1998 final decision, the Board denied as 
not well grounded a claim for service connection for actinic 
keratoses and skin cancer, to include squamous cell 
carcinoma, basal cell carcinoma and malignant melanoma.

2.  The veteran alleges that the Board committed CUE in its 
November 1998 decision by failing to well ground his claim 
and proceeding with a merits adjudication with review of a 
May 29, 1998 VA medical statement and/or further 
consideration under 38 C.F.R. § 3.311.  He further contends 
that the Board committed CUE by failing to obtain an 
independent medical expert opinion.

3.  The November 1998 Board decision, which denied as not 
well grounded a claim for service connection for actinic 
keratoses and skin cancer due to exposure to ionizing 
radiation, represented a reasonable application of the known 
facts to the law then in existence.


CONCLUSION OF LAW

The Board did not commit CUE in it's November 1998 decision 
by denying as not well grounded a claim for service 
connection for actinic keratoses and skin cancer due to 
exposure to ionizing radiation.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1999, the veteran (moving party) filed a request for 
revision of a November 1998 Board decision, which denied as 
not well grounded a claim for service connection for actinic 
keratoses and skin cancer due to exposure to ionizing 
radiation, on the grounds of CUE.  Essentially, he contends 
that the Board committed CUE by failing to well ground his 
claim and proceeding with a merits adjudication with review 
of a May 29, 1998 VA medical statement and/or further 
consideration under 38 C.F.R. § 3.311.  He further contends 
that the Board committed CUE by failing to obtain an 
independent medical expert opinion.  He articulated his 
argument in a May 1999 VA Form 21- 4138 filing as follows:

"I ... wish for my claim to be considered for a Clear and 
Unmistakable Error (CUE) on denial of SC for skin [c]ancers 
as a result of my exposure to radiation during Atomic 
testing.  Facts: (1) [s]kin [c]ancer is listed as a 
'radiogenic disease' in 38 CFR 3.311[;] (2) VARO St. 
Petersburg, Fl Rating [d]ecision dated 10/15/96 granted SC 
for Thyroid Cancer 'as a direct result of the Veteran's 
exposure to ionizing radiation during his active duty.'  
Further, 'Defense Weapons Agency has confirmed this Vet's 
participation in atmospheric nuclear testing during his 
active duty.'[;] (3) Regulatory Amendment 3-98-5, effective 
date of 9/24/98, amended 38 CFR 3.311 to include 'any other 
cancer' to claims based on exposure to ionizing radiation[;] 
(4) VAOPC Orlando, Fl. treating physician opined, in 
treatment record dated 5/29/98 that in response to Vet's 
question on whether his cancers were related to his 
radiation exposure, 'this definitely could have been a 
factor.  Exposure to large amounts of any type of radiation 
could predispose to skin cancer.'

BVA letter, Docket No. 98 06 569, dated 11/2/98 cites the 
claim as 'not well grounded' and 'without competent evidence 
that the Vet was ever exposed to ionizing radiation during 
service[.]'  The VA's Dr's opinion clearly shows that it is 
likely as not that my skin cancers are the result of my 
exposure to ionizing radiation.  This opinion and my private 
Dr's evidence supports my claim and due to the medical 
controversies this issue presents an independent medical 
expert opinion is clearly called for per 38 CFR 3.328 a, b, 
c and d." (emphasis original).

Briefly summarized, at the time of the Board's November 1998 
decision, the veteran had alleged that his skin cancer was 
caused by exposure to ionizing radiation during service.  He 
reported that he was approximately 2 miles from ground zero 
during a nuclear test and that the wind shift blew the cloud 
from one "test" shot over them.  He asserted that he was 
granted service connection for thyroid cancer as a result of 
radiation exposure and that this same exposure caused his 
skin cancer.  He also requested that his case be referred to 
an independent medical expert for an opinion.

The veteran's service medical records, including the 
separation examination conducted in September 1959, did not 
include any findings or diagnosis of skin cancer.  There was 
also no documentation of his exposure to ionizing radiation.  
His post- service medical records first revealed diagnoses of 
probable basal cell carcinoma on the left leg and multiple 
actinic keratoses in May 1992.  Thereafter, he was given 
diagnoses of several different skin disorders, to include 
squamous cell carcinoma, basal cell carcinoma and malignant 
melanoma.  He also underwent a near total thyroidectomy for 
thyroid cancer in May 1995.

In February 1996, the veteran filed a claim for service 
connection for thyroid cancer as a result of in- service 
radiation exposure.  By letter dated in July 1996, the RO 
requested that the Defense Nuclear Agency confirm the 
veteran's participation in atmospheric testing in conjunction 
with his service connection claim.  In a letter dated in 
October 1996, the Defense Special Weapons Agency (DSWA) 
confirmed that the veteran was involved with U.S. atmospheric 
nuclear testing.  At that time, DSWA informed the RO that 
dosimetry data would be provided on request.

In a decision dated in October 1996, the RO granted service 
connection for thyroid cancer as a result of exposure to 
ionizing radiation.  In so doing, the RO cited the 
presumptive service connection provisions of 38 CFR. 3.309.  
See 38 C.F.R. § 3.309(d)(2)(ii) (1996).

Later in October 1996, the veteran filed his claim for 
service connection for skin cancer as a result of in- service 
radiation exposure.  In March 1997, the RO again contacted 
DSWA and requested dosimetry data on the veteran as "the 
condition now being claimed is not one recognized under the 
criteria of Public Law 100-321, as amended by Public Law 102-
578."  An April 1997 letter from DSWA confirmed that the 
veteran was present at Operation HARDTRACK I, a U.S 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground during 1958, and that he was assigned to the 
USS NEMASKET (AOG 10).  DSWA found no record of radiation 
exposure for the veteran but indicated that, based upon a 
scientific dose reconstruction, the veteran would have 
received a probable dose of zero rem gamma with an upper 
bound of zero rem gamma.

In July 1997, the RO denied the claim for service connection 
for skin cancer as secondary to exposure to ionizing 
radiation.  Thereafter, the veteran forwarded a May 29, 1998 
VA outpatient treatment which indicated opinion that the 
veteran's exposure to radiation "definitely could" have 
been a factor in his development of skin cancer as exposure 
to large amounts of any type of radiation could predispose 
an individual to develop skin cancer.

In November 1998, the Board denied as not well grounded the 
veteran's claim for service connection for actinic keratoses 
and skin cancer, to include squamous cell carcinoma, basal 
cell carcinoma and malignant melanoma, due to exposure to 
ionizing radiation.  In so concluding, the Board determined 
the veteran would have been exposed to a probable dose of 
zero rem gamma, with an upper bound of zero rem gamma, during 
his active service.  The Board further determined that, in 
the absence of competent evidence that the veteran was 
exposed to ionizing radiation in service, his claim could not 
be granted pursuant to 38 C.F.R. § 3.311(b)(2) or based upon 
the VA medical opinion.  The Board finally concluded that, in 
the absence of evidence from a credible source challenging 
the accuracy of the DSWA estimate, the case did not present 
an issue involving medical complexity or controversy which 
would warrant obtaining an opinion from an independent 
medical expert.  The Board finally advised the veteran that 
the RO had granted service connection for thyroid cancer 
based on his participation in atmospheric nuclear testing 
pursuant to 38 C.F.R. § 3.309.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400- 1411 (1999).  A motion 
alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(1999).  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the pleading 
requirements, and must be denied.  Id.  The Board notes that 
it has original jurisdiction to determine whether CUE exists 
in a prior final Board decision.  38 C.F.R. § 20.1400 
(1999).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (1999).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(1999).  However, to warrant revision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Furthermore, 
there are certain enumerated examples of situation that are 
not considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

38 C.F.R. § 20.1404(d) (1999).

The above-cited regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the 
Court of Appeals for Veterans Claims (Court).  See 63 Fed. 
Reg. 27534, 27536 (1998).  The Board may therefore rely on 
the prior precedential decisions of the Court as to the 
requirements of a valid claim of CUE.

In viewing the veteran's contentions in the light most 
favorable to his claim, the Board finds that the pleadings 
submitted by the veteran are sufficient to support a CUE 
claim inasmuch as he has alleged an incorrect application of 
VA regulations which, according to his interpretation, would 
have changed the result but for the alleged error.  38 
C.F.R. § 20.1404(b) (1999).  However, having considered the 
evidence and the relevant laws, the Board nonetheless finds 
that the November 1998 decision did not contain CUE.  At the 
outset, the Board notes that the veteran's claim rises and 
falls on his assertion that the Board incorrectly determined 
that he was not exposed to ionizing radiation in service.  
In essence, he argues that VA has already conceded his 
exposure to ionizing radiation in granting his thyroid 
cancer claim.  He further argues that VA law and regulations 
conclusively establish his exposure to ionizing radiation.

Initially, the Board notes that the RO's October 1996 award 
of service connection for thyroid cancer was based upon a 
presumption, and not an actual dose assessment, that the 
veteran was exposed to radiation in service.  The RO awarded 
service connection under 38 C.F.R. § 3.309, which allows 
presumptive service connection for certain diseases, such as 
thyroid cancer, for a veteran who participated in specified 
"radiation-risk activit[ies]" during service.  38 C.F.R. 
§ 3.309(d) (1998).  In order to establish service connection, 
the veteran only had to show proof of a current diagnosis of 
thyroid cancer, see § 3.309(d)(2)(ii), and confirmation that 
he was physically present on location at Operation HARDTACK- 
I.  38 C.F.R. § 3.309(d)(3)(v)(O) (1996).  See generally 
Brock v. Brown, 10 Vet.App. 155, 162- 63 (1997) (under the 
Agent Orange regulations, a well grounded claim is presented 
with confirmation of service in the Republic of Vietnam 
during the specified time period and diagnosis of a disease 
eligible for presumptive service connection within the 
presumptive period).  However, a veteran's participation in a 
"radiation-risk activity" does not establish that the 
veteran was, in fact, exposed to ionizing radiation.  See 
Wandel v. West, 11 Vet.App. 200 (1998).

With regard to the veteran's claim for service connection for 
skin cancer, the Board was unable to rely on the relaxed 
evidentiary standards of 38 C.F.R. § 3.309.  This is so 
because skin cancer is not a condition set forth in 3.309(d) 
as to which a presumption of service connection may apply.  
As such, the presumption that the veteran was exposed to 
ionizing radiation during Operation HARDTACK I did not apply 
in this case.  See generally Wandel, 11 Vet.App. 200 (1998).  
Therefore, the Board was required to next consider the claim 
under the provisions of 38 C.F.R. § 3.311, which provides 
guidelines for adjudication of certain enumerated 
"radiogenic" diseases. 

The veteran is correct that his skin cancers are considered 
radiogenic diseases under 38 C.F.R. § 3.311(b)(iii)(2)(vii).  
The Board specifically recognized this fact on page 5 of its 
November 1998 decision.  Nonetheless, the Board made a 
factual determination, based upon a scientific dose 
reconstruction offered by DSWA, that the veteran was not 
exposed to radiation in service.  At that time, the only 
evidence suggesting any in- service exposure to ionizing 
radiation consisted entirely of the allegations made by the 
appellant.  However, as a lay person, he was not competent to 
speak to matters requiring scientific expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In the absence of evidence from a credible source challenging 
the accuracy of the DSWA estimate, the Board was correct in 
determining that the claim was not well grounded as the 
veteran had failed to pass the initial threshold requirement 
of establishing exposure to radiation.  See Wandel, 11 
Vet.App. at 205 (a preliminary assessment of exposure to 
radiation is required under 38 C.F.R. § 3.311(a) to warrant 
any further consideration under of the claim).  In Wandell, 
the Court of Appeals for Veteran's Claims denied as not well 
grounded a claim in which a "radiation-risk" veteran was 
given a dose estimate of "zero."  Id. at 205.  The Federal 
Circuit Court of Appeals has specifically held that 38 C.F.R. 
§ 3.311 does not create a presumption of service connection 
for radiogenic diseases but, rather, creates a framework for 
adjudicating the issue of service connection on a case-by-
case basis.  Ramey v. Gober, 120 F.3d 1239, 1243- 45 (1997).  
Thus, the Board was correct in its application of 38 C.F.R. 
§ 3.311.

The veteran's remaining contentions rely on his disagreement 
with how the Board weighed or evaluated the evidence in 
determining his lack of radiation exposure.  As indicated 
above, the Board could only rely on the DSWA opinion that 
there was no radiation exposure in service as there was no 
competent scientific evidence suggesting otherwise.  Any 
allegations regarding how the Board weighed or evaluated 
this preliminary assessment of the facts in November 1998 
cannot form the basis of a CUE claim.  38 C.F.R. 
§ 20.1404(d)(3) (1999).  See Fugo v. Brown, 6 Vet.App. 40, 
43-44 (1993).  Without any competent evidence establishing 
that he was exposed to radiation in service, there was no 
basis for establishing service connection based upon proof 
of actual, direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1040 (1995).  As noted by the Board on page 7 of the 
November 1998 decision, the May 1998 VA opinion was based 
upon an incorrect premise that the veteran had been exposed 
to ionizing radiation in service and, thus, the evidence was 
not competent to well ground the claim.  See Reonal v. 
Brown, 5 Vet.App. 458 (1993) (medical opinion based on an 
inaccurate factual premise has no probative value).  

Furthermore, as noted by the Board on page 8 of its November 
1998 decision, there was no competent evidence from a 
credible source challenging the accuracy of the DSWA 
estimate.  Thus, the Board had no basis in which to refer 
the case to an independent expert.  See 38 C.F.R. 
§ 3.311(a)(3) (1998) (referral to an independent expert only 
required where there is a 'material' difference between the 
dose data derived from official military record and a 
'credible' source).  In the absence of evidence of exposure 
to radiation, there was also no controversy involving 
medical etiology.  See 38 C.F.R. § 3.328(a) (an advisory 
medical opinion may be warranted by the medical complexity 
or controversy involved in a pending claim).

For the reasons cited above, the Board must deny the motion 
at hand as the Board did not commit CUE in its November 1998 
decision by denying as not well grounded a claim for service 
connection for actinic keratoses and skin cancer due to 
exposure to ionizing radiation.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


ORDER

The motion alleging CUE in the Board's November 1998 decision 
is denied.



		
	
Member, Board of Veterans' Appeals


 


